                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE AT
                                     CHATTANOOGA

    UNITED STATES OF AMERICA

    v.                                                          CASE NO. 1:18-cr-11
                                                                Judge Mattice/Steger

    JERRY WAYNE WILKERSON,
    MICHAEL CHATFIELD,
    KASEY NICHOLSON,
    BILLY HINDMON, and
    JAYSON MONTGOMERY


                JOINT MOTION TO DISMISS AND INCORPORATED
                            MEMORANDUM OF LAW

            Defendants Jerry Wayne Wilkerson, Kasey Nicholson, Billy Hindmon, and Jayson

    Montgomery, by and through undersigned counsel, hereby submit this Joint Motion to

    Dismiss, pursuant to Rule 12(b), Fed.R.Crim.P., and E.D. Tenn. LR 5.1 and LR 7.1.

    Defendant Michael Chatfield, by and through undersigned counsel, joins and adopts the

    arguments of facts and law contained in paragraphs 1-33, 47-74, and 84-91 that relate

    specifically to Mr. Chatfield. As grounds therefore, the Defendants state the following:

                                      I. INTRODUCTION

         1. The government filed an Indictment against Mr. Chatfield on January 23, 2018.

            Then, the government filed a Superseding Indictment against the defendants on or

            about September 25, 2018, filed a Second Superseding Indictment on March 26,

            2019, and filed a Third Superseding Indictment (the “Indictment”) on May 29, 2019.

            This Motion is filed in response to the Third Superseding Indictment.

         2. The Indictment alleges violations of 42 USC § 1320a-7b(b)(1) and (2) (Receipt and

            Payment of Illegal Remuneration);18 USC § 1347 (Health Care Fraud);18 USC §



Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 1 of 29 PageID #: 847
         1349 (Conspiracy to Commit Health Care Fraud);18 USC § 1341 (Mail Fraud); 18

         USC § 1343 (Wire Fraud); and, 18 USC § 1957 (Money Laundering).

      3. The Indictment alleges that Mr. Wayne Wilkerson, by and through his company, Top

         Tier Medical, LLC (“Top Tier”), engaged in a scheme to defraud commercial

         and government health insurance plans by marketing compounded pharmaceuticals in

         violation of applicable laws.

      4. As a threshold matter, the Indictment alleges:

         a) the defendants marketed compounded pharmaceuticals to physicians and patients

         on behalf of pharmacies;

         b) the patients’ physicians wrote prescriptions for the patients;

         c) the medications were on the patients’ insurance plans’ formularies, at the plans’ pre-

         set rates of reimbursement;

         d) the pharmacies compounded and dispensed the medications to the patients

         based on the physicians’ prescriptions;

         e) the patients received the medications;

         f) the pharmacies billed the patients’ insurance plans and were paid the pre-set

         rates of reimbursement for the medications;

         g) multiple patients in turn became marketers in the same manner as the defendants;

         and,

         h) the defendants were paid by the pharmacies a portion of the

         insurance reimbursement as a sales commission for their marketing.

      5. The Indictment alleges that such arrangements constitute a criminal scheme

         because:




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 2 of 29 PageID #: 848
         a) the physicians’ prescribing was for patients with no pre-existing medical

         condition or medical necessity for the medications;

         b) the patients did not consent to receive the medications;

         c) the defendants misled some patients as to their insurance plans’ copayments for the

         medications;

         d) the defendants reimbursed some patients for their medication copayments;

         e) the defendants failed to disclose to the patients the cost of the prescriptions to be

         paid by the patients’ insurance plans to the pharmacies;

         f) the defendants provided financial inducements to some patients in exchange for the

         patients themselves becoming sales representatives;

         g) the defendants employed medical professionals who prescribed compounded

         pharmaceuticals to some patients;

         h) those employed medical professionals failed to properly examine and treat

         some patients prior to prescribing;

         i) the pharmacies paid sales commissions to the defendants; and,

         j) the defendants targeted specific insurance plans and specific medications based

         upon those plans’ medication coverage and reimbursement.

      6. An indictment may be dismissed pursuant to Rule 12(b), Fed.R.Crim.P. where a

         defendant can show that the indictment fails to state a cause of action for the

         commission of a federal crime. U.S. v. Abboud, 438 F.3d 554, 566 (6th Cir. 2006).

      7. Here, the Indictment is subject to dismissal because: a) none of the alleged acts or

         failures to act by the defendants constitute a violation of any of the statutes cited in

         the Indictment; b) even if all the allegations are taken as true, they are legally




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 3 of 29 PageID #: 849
         immaterial; and c) there is no showing that the defendants were in legal control of

         the circumstances.

      8. First, the Indictment (primarily at ¶¶ 1 – 4 and 8 – 17 of the Indictment), fails to

         allege that the defendants violated any federal laws, as follows:

         a) whether or not the medications were prescribed pursuant to pre-existing

             conditions or medical necessity is the sole responsibility and authority of the

             patients’ physicians and not the defendants because non-physicians such as the

             defendants cannot as a matter of law write prescriptions, as erroneously alleged in

             paragraph 8. U.S. v. Vernon, 723 F.3d 1234, 1254-55 (11th Cir. 2013); U.S. v.

             Miles, 360 F.3d 472, 480-81 (5th Cir. 2004); U.S. v. Polin, 194 F.3d 863, 864-65,

             867 (7th Cir. 1999); U.S. v. Starks, 157 F.3d 833, 835-36 (11th Cir. 1998);

         b) whether or not the patients consented to receive the medications is solely the

             responsibility and authority of the prescribing physicians and dispensing

             pharmacies, and not the defendants, as erroneously alleged in paragraph 11.

             Moore v. Wyeth-Ayerst Laboratories, 236 F.Supp.2d 509, 512-13 (D. Md. 2002)

             (Describing in general the respective responsibilities of physicians and

             pharmacies as to pharmaceutical dispensing);

         c) whether or not the patients received accurate and complete information as to

             copayments is solely the responsibility and authority of the dispensing

             pharmacies and not the defendants, as erroneously alleged in paragraphs 2 and

             11. Sausalito Pharmacy, Inc. v. Blue Shield of California, 544 F.Supp. 230, 232

             (N.D. Cal. 1981) (“[T]he deductible or copayment, is collected by the pharmacy

             from the insured.”); U.S. ex rel. Grenadyor v. Ukranian Village Pharmacy, Inc.,




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 4 of 29 PageID #: 850
            895 F.Supp.2d 872, 875 (N.D. Ill. 2012) (Medicare false claims case alleging

            fraud due to the “systematic failure of UV Pharmacy to charge customers a

            copayment . . . .”);

         d) whether or not the defendants reimbursed any patients for their copayments, such

            alleged acts do not violate federal law because the legal duty to collect

            copayments is solely that of the pharmacies, as erroneously alleged in paragraph

            11. Sausalito Pharmacy, Inc. v. Blue Shield of California, 544 F.Supp. at 232;

            U.S. ex rel. Grenadyor v. Ukranian Village Pharmacy, Inc., 895 F.Supp.2d at

            875;

         e) whether or not the defendants withheld information from patients, such as the

            reimbursement expense to be borne by the patients’ insurance plans, such

            alleged failures to inform do not violate federal law, as even the pharmacies do

            not have a legal duty to disclose drug pricing to patients, as erroneously alleged

            in paragraphs 2, 11, and 16. Corcoran v. CVS Health Corp., 169 F.Supp.3d 970,

            988-89 (N.D. 2016) (“Plaintiffs cite no authority for the proposition that

            pharmacists have superior or specialized knowledge of the nature of drug pricing

            such that a duty arose in this case. Pharmacists have [only] a duty of care to

            accurately fill a prescription. . . . As such, the Court declines Plaintiffs’

            invitation to impose a duty on pharmacists as a matter of law which

            encompasses matters of drug pricing.”);

         f) whether or not the defendants and others who were both patients and sales

            representatives received both medications and sales commissions, such alleged

            acts do not violate any known provision of federal law, as erroneously alleged in




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 5 of 29 PageID #: 851
             paragraphs 2, 4, 8, 11 and 12;

         g) whether or not the defendants employed some of the prescribing physicians, such

             alleged acts do not violate federal law, as erroneously alleged in paragraphs 3, 15,

             and 16. 42 CFR § 1001.952(i); Joint Technology, Inc. v. Weaver, Case No. CIV-

             11-846, p. 4 (W.D. Okla. 2013) (“[T]he Act [42 USC § 1320a— 7b(b)] does not

             prohibit ‘any amount paid by an employer to an employee (who has a bona fide

             employment relationship with such employer) for employment in the provision of

             covered items or services.’”); and

         h) whether or not the defendants targeted specific insurance plans based upon those

             plans’ formularies and rates of reimbursement, such alleged acts do not violate any

             known provision of federal law, as erroneously alleged in paragraphs 1, 11 and 13.

      10. Second, because any alleged non-compliance in the defendants’ marketing could not

         have overcome the clinical decision-making of the physicians and pharmacies

         involved, such alleged acts were legally immaterial, as erroneously alleged in

         paragraphs 1, 2, 3, 4, 8, 9, 10, 11, 12, 13, 14, 15 and 16.

      11. Third, there is no showing in the Indictment that the defendants were adequately

         in control of the arrangement to be guilty of a crime, because:

         a) the defendants did not, and could not, have written any prescription for any

             patient, as mis-alleged in paragraphs 2, 4, 8, 11, and 13;

         b) the defendants did not, and could not, have caused or stopped the writing of any

             prescription for any patient, as mis-alleged in paragraphs 3, 15, and 16;

         c) the defendants did not, and could not, have compounded or dispensed any

             compound medication, as mis-alleged in paragraph 2;




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 6 of 29 PageID #: 852
         d) the defendants did not, and could not, have possessed or used a participating

             provider contract with any health plan, as mis-alleged in paragraphs 2 and 11;

         e) the defendants did not, and could not, have submitted any claims for payment to

             any health care plan, as mis-alleged in paragraphs 2, and 11;

         f) the defendants did not, and could not, have established any health plan’s

             formulary (each health plan establishes what drugs are a covered benefit for its

             enrollees), as mis-alleged in paragraphs 11 and 13;

         g) the defendants did not, and could not, have established any health plan’s pricing

             for its formulary (each health plan establishes what prices it pays for its own

             covered drugs), as mis-alleged in paragraphs 11 and 13; and

         h) the defendants did not, and could not, have over-ridden any “freedom of choice”

             election by a prescribing physician or patient to use a pharmacy that had not

             contracted the defendants as a marketing agent, as mis-alleged in paragraphs 3, 15,

             and 16.

                                   II. LEGAL ARGUMENT

      A. Legal Standards for an Indictment

      12. The minimum standard for sufficiency of an indictment are that it expressly sets

         forth the elements of the crimes alleged and adequately notifies the defendant of

         what actions he or she has taken to violate such elements. U.S. v. Ball, 12 F.3d 214,

         214 (6th Cir.1993) (A legally sufficient indictment must “set out each element of the

         statutory violation in order to sufficiently inform the defendant of the offense which

         [he] must defend.”); U.S. v. DeAndino, 958 F.2d 146, 147-48 (6th Cir. 1992); Allen v.

         U.S., 867 F.2d 969, 971 (6th Cir. 1989).




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 7 of 29 PageID #: 853
      13. In this case, the Third Superseding Indictment only partially sets forth the

         elements of the crimes alleged, and is entirely insufficient in its allegations of

         what acts of the defendants constitute such crimes.

      B. 18 USC § 1347 (Health Care Fraud)

      14. The elements of Health Care Fraud are: a) knowingly devising a scheme or artifice to

         defraud a health care benefit program in connection with the delivery of or payment

         for health care benefits, items, or services; b) executing or attempting to execute this

         scheme or artifice to defraud; and, c) acting with intent to defraud.

         U.S. v. Martinez, 588 F.3d 301, 314-15 (6th Cir. 2009), cert. denied, 131 S. Ct.

         538 (2010); U.S. v. Hunt, 521 F.3d 636, 645 (6th Cir. 2008).

      15. The statute, 18 USC § 1347, defines health care fraud as obtaining health care

         benefit program moneys “by means of false or fraudulent pretenses,

         representations or promises.” U.S. v. Davis, 490 F.3d 541, 546 (6th Cir. 2007).

      16. “False or fraudulent pretenses” requires a showing of “some deception” to induce

         another to give up property or a legal right. U.S. v. Raithatha, 368 F.3d 618, 625 (6th

         Cir. 2004); U.S. v. Frost, 125 F. 3d 346, 354 (6th Cir. 1997); U.S. v. DeSantis, 134 F.3d

         760, 764 (6th Cir. 1998).

      17. The Indictment fails to allege in any manner how the defendants misrepresented

         anything or misled anyone in order to deceive.

      18. The Indictment alleges that the defendants failed to collect patient co-payments, or

         made co-payments themselves, but it is the pharmacies’ responsibility to handle all

         aspects of compliance with patient deductibles, co-insurance, and co-payments.

      19. The Indictment alleges that it is a misrepresentation/illegal omission of the defendants




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 8 of 29 PageID #: 854
         that they personally utilized some medications, while concurrently being paid a

         commission for having marketed the same medications, yet, there is no such legal

         requirement to disclose this dual status to the paying health plans (and there is no

         allegation that the pharmacies who treated the defendants concurrently as both patient

         and sales representatives were in any manner misled or deceived).

      20. The Indictment alleges that it is a misrepresentation/illegal omission that the

         defendants failed to notify patients as to the unreasonable cost to the patients’

         health plans of the medications at issue, yet there is no such legal requirement.

      21. The Indictment alleges that the defendants’ marketing of compounded medications

         with suspect medical necessity or where there was no pre-existing condition is a

         misrepresentation, but the ingredients of the medications were FDA-approved for the

         uses intended (or the drugs could not have been included on the health plans’

         formularies), and it was solely the health plans’ decision to include these specific

         medications on their formularies (and regardless, it was solely the prescribing

         physicians’ responsibility to properly ensure medical necessity as a clinical

         prerequisite to the prescribing, as a matter of state physician licensure laws). Antares

         Pharma, Inc. v. Medac Pharma, Inc., 55 F.Supp.3d 526, 536 (D. Del. 2014)

         (“Insurance companies and other third party payors place drugs into formulary ‘tiers,’

         which determine the level of co-pays and reimbursements.”); Indivior, Inc. v. Dr.

         Reddy’s Laboratories, S.A., Civ. No. 17-711, p. 23 (D. N.J. 2018) (“Formularies are

         lists of covered drugs prepared by insurance plans and third-party payers that divide

         drugs into ‘tiers’. These tiers dictate that how the drug is reimbursed for the patient

         and correlate with the type of drug covered within a tier (e.g., low cost generic drugs,




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 9 of 29 PageID #: 855
          preferred brand name drugs, non- preferred brand name drugs).”).

       22. The Indictment alleges that the high cost of the medications demonstrates a

          misrepresentation/illegal omission, but it is solely the insurance plans themselves

          who set the prices for their own drugs. Antares Pharma, Inc. v. Medac Pharma, Inc.,

          55 F.Supp.3d 536; Indivior, Inc. v. Dr. Reddy’s Laboratories, S.A., Civ. No. 17-711,

          p. 23.

       23. Essentially, the Indictment alleges that the defendants should be held to a higher

          standard of pharmaceutical compliance than the licensed physicians who

          prescribed the medications and the licensed pharmacists that compounded,

          dispensed and billed the health plans for the medications (and the relevant

          healthcare licensure laws provide exactly the opposite – the licensed healthcare

          professionals are always ultimately responsible for pharmaceutical prescribing).

          Tenn. Code Ann. § 63-6-236.

       24. The Indictment essentially alleges that the defendants should be held to a higher

          standard of compliance regarding relevant laws than the pharmacies who actually

          submitted claims for reimbursement, pursuant to the pharmacies’ network

          provider contracts with the health plans, and there is no law to support such

          assertion. Tenn. Comp. R. & Regs. § 1140-03-.01(4).

       25. The Indictment alleges, vaguely, that because Mr. Wilkerson employed some of the

          prescribing physicians in a medical spa that in some manner, such physicians were

          no longer ultimately responsible for the safe and efficacious prescribing of

          pharmaceuticals for their patients, but that is the exact opposite of the plain language

          of the relevant states’ physician licensure requirements (in all the states where the




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 10 of 29 PageID #: 856
          patients reside, no employer may affect the licensed physician’s clinical judgment in

          any manner). Tenn. Code Ann. § 63-6-236; § 458.331(1)(q), Fla.Stat.; Code of VA,

          § 54.1-3303B.

       26. The Indictment essentially alleges that the defendants should be held to a higher

          standard of claims administration than the health plans themselves, despite no law

          to so indicate (i.e., because the health plans failed to manage their formularies and

          pricing, it must somehow have been the defendants’ legal responsibility to do so).

       27. Because the Indictment does not, and cannot, plead that the defendants utilized “some

          deception” to defraud the health plans, the Indictment does not and cannot plead a

          cause of action under 42 USC § 1347 and therefore Counts 135 and 136 of the

          Indictment must be dismissed under Rule 12(b)(1), Fed.R.Crim.P.

       C. 18 USC § 1349 (Health Care Fraud Conspiracy)

       28. The elements of Health Care Fraud Conspiracy are: a) knowingly devising a scheme

          or artifice to defraud a health care benefit program in connection with the delivery of

          or payment for health care benefits, items, or services in a conspiracy with others; b)

          executing or attempting to execute this scheme or artifice to defraud with others; and,

          c) acting with intent to defraud. U.S. v. Rogers, 769 F.3d 372, 379-82 (6th Cir. 2014).

       29. As described above, the Indictment fails to adequately plead that The defendants

          committed Health Care Fraud, therefore, whether he acted in concert with others or

          not, the defendants’ alleged acts or failures to act cannot constitute Health Care

          Fraud Conspiracy.

       30. Because the Indictment does not and cannot plead a cause of action against The

          defendants under 42 USC § 1349, Count 1 of the Indictment must be dismissed




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 11 of 29 PageID #: 857
          under Rule 12(b)(1), Fed.R.Crim.P.

       D. 42 USC § 1320a-7b(b)(1) and (2) (Illegal Remuneration Regarding Tricare)

          i) The Illegal Remuneration Counts are Lesser Included Charges of Health Care
          Fraud if Alleged to Be Dishonest, so the Illegal Remuneration Counts Should be
          Dismissed.

       31. Tricare Illegal Remuneration charges (42 USC §1320a-7b) constitute lesser-

          included charges of Health Care Fraud (42 USC § 1347) if dishonesty is alleged.

          U.S. v. Ogba, 526 F.3d 214, 232-35 (5th Cir. 2008) (“Thus, if Antoon’s healthcare

          fraud conviction were based entirely on proof of his receipt of kickbacks, which he did

          dishonestly, then a conviction for illegal remuneration is a lesser included offense of

          healthcare fraud; building from the illegal remuneration conviction, the only additional

          element necessary for the health care fraud conviction is fraud or falsity.”).

       32. The Indictment expressly alleges in Sections 11 and 16 that the defendants utilized

          fraudulent and dishonest techniques in the alleged kickback scheme regarding the

          Tricare claims, making the Indictment’s Illegal Remuneration claims lesser included

          charges of the Health Care Fraud counts. U.S. v. Ogba, 757 F.2d 1530, note 42 (“We

          find no language in the statutes or their legislative history suggesting an intent to

          allow conviction for illegal remuneration and health care fraud based on a charge of

          illegal remuneration arising from one act. If anything, the legislative history suggests

          that receipt of illegal remuneration is a subset of healthcare fraud, as it appears under

          the section entitled “Application of Certain Health Antifraud and Abuse Sanctions to

          Fraud and Abuse Against Federal Health Care Programs. P.L. 104-191, 1996 H.R.

          3103 at 1999.”).




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 12 of 29 PageID #: 858
         33. Stated in the alternative, because the Indictment alleges dishonesty in the Illegal

            Remuneration counts, such allegations would constitute multiplicity in pleading

            and double jeopardy because the same is alleged in the Health Care Fraud counts.

            U.S. v. Ogba, 526 F.3d at 232-35; U.S. v. Keys, Case No. 17-10746, p. 9 (5th Cir.

            2018) (Citing Ogba for the proposition that alleged offenses and lesser included

            offenses in the same indictment are mutiplicitous and constitute double jeopardy).

         34. Therefore, the Illegal Remuneration allegations of the Indictment (42 USC

            §1320a-7(b)(1) and (2)), Counts 141 through 167, must be dismissed under

            Rule 12(b)(1), Fed.R.Crim.P.

            ii) Even if the Illegal Remuneration Counts are Not Lesser Included Charges
            of Health Care Fraud, the Prescribing Physicians and Patients had
            “Freedom of Choice” of Pharmacies and Therefore The defendants Did Not
            Legally “Control” the Referrals.

         35. The elements of Illegal Tricare Remuneration are: a) knowingly and willfully; b)

            receiving money, directly or indirectly; c) to induce the referral of individuals for

            medical goods or services; d) that are paid for by Tricare. U.S. v. Vernon, 723

            F.3d at 252.

         36. The defendants are alleged to have both accepted illegal Tricare remuneration

            (from several pharmacies) under 42 USC §1320a-7b(b)(1), and, paid illegal

            Tricare remuneration (to other sales representatives) under 42 USC §1320a-

            7b(b)(2).

         37. There is limited criminal law on point, but civil false claims cases based upon

            violations of 42 USC § 1320a-7b(b) provide instructive authority (and if a

            kickback allegation fails to meet the civil law standards, certainly the heightened

            pleading and proof requirements of criminal law cannot be met). U.S. ex rel.


Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 13 of 29 PageID #: 859
            Greenfield v. Medco Health Solutions, Inc., 880 F.3d 89, 100 (3rd Cir. 2018) (“A

            kickback does not morph into a false claim unless a particular patient is exposed

            to an illegal recommendation or referral and a provider submits a claim for

            reimbursement pertaining to that patient. Even if we assume . . . illegal

            kickbacks, that is not enough to establish that the underlying medical care to any

            of the . . . patients was connected to a breach of the Anti-Kickback Statute; we

            must have some record evidence that shows a link between the alleged kickbacks

            and the medical care received . . . .”).

         38. It is particularly unusual for marketing agents such as the defendants, who lack:

            a) a professional healthcare license; b) a participating provider insurance

            contract; and c) the ability to bill a payer; to be in a position of sufficient control

            and authority to defraud a government health plan. See U.S. v. Medina, 485 F.3d

            1291, 1297 (11th Cir. 2007) (“[I]n a health care fraud case, the defendant must

            be shown to have known that the claims submitted were, in fact, false.”).

         39. First, the falsity of the claim must be material in order to deem it fraudulent. U.S.

            ex rel. Escobar v. Universal Health Services, 136 S. Ct. 1989, 2002 (2017) (“A

            misrepresentation about compliance with a statutory, regulatory or contractual

            requirement must be material to the Government’s payment decision in order to

            be actionable under the False Claims Act.”); Marsteller v. Tilton, 880 F.3d 1302,

            1312 (11th Cir. 2018) (“The materiality standard is ‘demanding,’ and

            ‘rigorous.’”), citing Universal Health Services v. U.S. ex rel. Escobar, 136 S. Ct.

            at 2003.




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 14 of 29 PageID #: 860
         40. This materiality standard is so demanding that even had the government payer

            actually known of the alleged kickbacks, that alone is legally insufficient. U.S. ex

            rel. Escobar v. Universal Health Services, 136 S. Ct. at 2003 (“A

            misrepresentation cannot be deemed material merely because the government

            designates compliance with a particular statutory, regulatory, or contractual

            requirement as a condition of payment. Nor is it sufficient for a finding of

            materiality that the Government would have the option to decline to pay if it knew

            of the defendant’s noncompliance.”); U.S. ex rel. Petratos v. Genentech, Inc., 855

            F.3d 481, 490 (3rd Cir. 2017).

         41. In this case, subsequent to obtaining actual knowledge of potential non-

            compliance, the government waived remedial action, demonstrating a lack of

            materiality. U.S. ex rel. Petratos v. Genentech, Inc., 855 F.3d at 490 (“Materiality

            may be found where ‘the Government consistently refuses to pay claims in the

            mine run of cases based on noncompliance with the particular statutory,

            regulatory, or contractual requirement.’ Id. On the other hand, it is ‘very strong

            evidence’ that a requirement is not material ‘if the Government pays a particular

            claim in full despite its actual knowledge that certain requirements were

            violated.’”), citing U.S. ex rel. Escobar v. Universal Health Services, Inc., 136 S.

            Ct. at 2003.

         42. In addition to establishing that a defendant had actual knowledge of the falsity of

            the government health plan claims, there must also be a showing of the

            defendant’s knowledge of the materiality of such falsity. U.S. ex rel. Escobar v.




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 15 of 29 PageID #: 861
            Universal Health Services, Inc., 136 S.Ct. at 1996 (Showing required that “the

            defendant knowingly violated a requirement that the defendant knows is material

            to the Government’s payment decision.”); U.S. ex rel. Sikkenga v. Regency

            Bluecross Blueshield of Utah, 472 F.3d 702, 714 (10th Cir. 2006) (“Generally,

            mere knowledge of the submission of claims and knowledge of the falsity of those

            claims is insufficient to establish liability under the FCA.”).

         43. Here, on 1/8/15, despite clear Committee findings of overutilization and potential

            program abuse, the Tricare Beneficiary Advisory Panel rejected a

            recommendation put forward by the Tricare Pharmacy and Therapeutics

            Committee to discontinue coverage of compounded medications, or impose a

            Prior Authorization requirement. See TRICARE Votes to Continue Compounding,

            available at: https://www.health.mil/About-MHS/OASDHA/Defense-Health-

            Agency/Operations/Pharmacy-Division/Beneficiary-Advisory-Panel/2015-

            Meeting-Archives.

         44. Kickbacks can certainly generate fraudulent claims, but “remuneration cannot

            induce a referral unless it is directed towards a person with power [i.e., a

            physician] to make referrals.” Jones-McNamara v. Holzer Health Systems, Case

            No. 15-3070, p. 15 (6th Cir. 2015) (Court ordered Motion for Summary Judgment

            for defendant regarding alleged kickbacks in false claims act case.); U.S. ex rel.

            Perales v. St. Margaret’s Hospital, 243 F.Supp.2d 843, 852-54 (C.D. Ill. 2003)

            (The anti-kickback statute contemplates that the remuneration at issue be directed

            to an entity “in a position to generate Federal health care program business,”




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 16 of 29 PageID #: 862
            meaning, a physician, and that “the person receiving the inducement is the one

            prohibited from making the referral to the entity that offered the remuneration.”).

         45. To show fraudulent claims due to kickbacks, the government must “provide

            legally sufficient evidence” the defendant “knowingly and willfully entered into

            an illegal kickback scheme.” Gonzalez v. Fresenius Medical Care of North

            America, 689 F.3d 470, 476 (5th Cir. 2012) (District court granting defendant’s

            Motion for Summary Judgment in false claims action because “[r]elator did not

            present any witness or document that would promote the inference of criminal

            intent to induce referrals.”); U.S. ex rel. Mastej v. Health Management Associates,

            Inc., Case No. 13-11859, p. 10; U.S. v. Vernon, 723 F.3d at 1252; U.S. v. Starks,

            157 F.3d 833, 838-39 (11th Cir. 1998) (To violate the anti-kickback statute, a

            defendant must “act with knowledge that his conduct was unlawful.”).

         46. The legal standard at issue requires a showing that the defendant actually knew

            that the claims at issue were fraudulent. U.S. v. Gonzalez, 834 F.3d 1206, 1214

            (11th Cir. 2016); (“[I]n a health care fraud case, the defendant must be shown to

            have known that the claims submitted were, in fact, false.”), citing U.S. v.

            Medina, 485 F.3d 1291, 1297 (11th Cir. 2007).

         47. A showing of an intent to commit a crime must be specific to the individual

            defendant, and a showing of bad intent through a series of events and a series of

            defendants, is entirely insufficient. McGee v. Sentinel Offender Services, LLC,

            719 F.3d 1236, 1244-45 (11th Cir. 2013) (Court rejecting the concept of a group’s

            “collective mens rea.”).




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 17 of 29 PageID #: 863
         48. In this case, the government can argue that “but for” the defendants’ marketing

            activities, there might not have been the health insurance claims at issue, yet that

            is legally insufficient to show liability. U.S. ex rel. Sikkenga v. Regence

            Bluecross Blueshield of Utah, 472 F.3d 702, 714 (10th Cir. 2006) (Court rejected

            the “but for” causation test for false claims act liability).

         49. The allegations in this case are that the defendants indirectly arranged for the

            referral of patients to pharmacies for medications in exchange for sales

            commissions from the pharmacies (because the direct referrals were necessarily the

            prescriptions from the patients’ physicians).

         50. Regardless, there is no allegation in this case that the defendants referred any

            patients to any pharmacies, and it was the pharmacies that paid sales

            commissions to the defendants.

         51. The determination of whether any patients obtained a prescription, and which

            pharmacy would fill and dispense that prescription, was that of the patients’

            medical providers or the patients themselves.

         52. Given that the prescribing physician and/or patient has the ultimate determination

            as to whether and/or where a script should be generated and filled, a marketer

            such as The defendants is not sufficiently in control of the circumstance to be

            legally responsible for the prescriptions. See U.S. v. Miles, 360 F.3d 480-81; U.S.

            v. Iqbal, Case No. 16-3065, p.10-11 (8th Cir. 2016).

         53. Since a medical provider or patient always has the ultimate decision whether or

            where a script would be filled, marketers such as the defendants cannot as a

            matter of law be the “cause” of the prescription. See U.S. v. Shoemaker, 746 F.3d



Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 18 of 29 PageID #: 864
            614, 628 (5th Cir. 2014); U.S. v. George, 171 F. Supp.3d 810, 815 (N.D. Ill. 2016).

         54. Only where a finder of fact determines that marketers such as the defendants are

            essentially in functional control of a patient referral stream and is being paid by a

            healthcare provider for such referrals (rather than being paid for marketing

            services), has the marketer violated the law. See U.S. v. Vernon, 723 F.3d at

            1254-55; see also U.S. v. Polin, 194 F.3d 863, 864-65, 867, and U.S. v. Starks,

            157 F.3d at 835-36.

         55. If the patient referral stream is based upon physicians making the medical

            determination as to whether or not to prescribe, what to prescribe, and which

            pharmacy will dispense the medication, there is an “attenuation” that precludes

            the legal liability of a marketer. U.S. v. Breathe Easy Pulmonary Services, 597

            F.Supp.2d 1280, 1292 (M.D. Fla. 2009), and U.S. ex rel. Drescher v. Highmark,

            305 F.Supp.2d 451, 460 (E.D. Pa. 2004).

         56. The allegation of a criminal kickback requires a showing of cause, and there is no

            showing that the defendants caused any prescriptions. See U.S. ex rel. SNAPP v.

            Ford Motor Co., 532 F.3d 496, 505 (6th Cir. 2008).

         57. Illegal remuneration can certainly be indirect, but regardless, it must be “directed

            towards a person with power to make referrals.” Jones-McNamara v. Holzer

            Health Systems, Case No. 15-3070, p. 15; U.S. ex rel. Perales v. St. Margaret’s

            Hospital, 243 F.Supp.2d at 852-54.




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 19 of 29 PageID #: 865
         58. Tricare has been well-aware of, and issued specific guidance for, medical

            marketing arrangements for the promotion of healthcare goods or services for at

            least 20 years. See HHS-OIG Advisory Opinion 98-10 (providing for a 6-

            criterion test to determine whether commission-based sales of Medicare goods

            and services outside of a “safe harbor” would be found abusive or fraudulent),

            available at: https://oig.hhs.gov/fraud/docs/advisoryopinions/2019/AdvOpn19-

            02.pdf.

         59. And, absent the government’s showing of a lack of medical necessity for the

            prescriptions at issue, there is not even a loss to the government under the plain

            language of the Federal Sentencing Guidelines, §2B1.13(E)(I), in the event that

            kickback liability is found under 42 USC § 1320a-7b(b). U.S. v. Medina, 458

            F.3d 1291, 1304 (11th Cir. 2007); U.S. v. Guerra, 307 Fed.Appx. 283, 285 (11th

            Cir. 2009).

         60. In sum, because the Indictment does not, and cannot, allege the defendants

            stopped physician and patient “freedom of choice” of pharmacy, thereby

            effectively controlling the compounded medications’ prescribing pattern, the

            Indictment does not plead a cause of action under 42 USC § 1320a-7b(b)(1) and

            (2) and therefore Counts 141 through 167 must be dismissed under Rule

            12(b)(1), Fed.R.Crim.P.

         E. 18 USC § 1341 (Mail Fraud)

         61. The elements of Mail Fraud are: a) a scheme to defraud; b) which involves a use

            of the mails; c) for the purpose of executing the scheme. U.S. v. Butcher, 933




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 20 of 29 PageID #: 866
            F.2d 1010, 1010 (6th Cir. 1991); U.S. v. Henson, 848 F. 2d 1374, 1378 (6th Cir.

            1988); U.S. v. Monica, 787 F.2d 593, 593 (6th Cir. 1986).

         62. In order to allege the crime of Mail Fraud, there must be a pleading that the

            defendant literally “caused” the fraudulent mailing. U.S. v. Wuliger, 981 F.2d

            1497, 1504 (6th Cir. 1992).

         63. “Cause” under 18 USC § 1341 can be pleaded in this case by showing that

            The defendants had a “reason to know” that the use of the mails to ship the

            medications to the patients somehow furthered the scheme to defraud. U.S. v.

            Wuliger, 981 F.2d at 1504.

         64. The Indictment does not and cannot allege that the defendants had a “reason to

            know” that the mailing of medications or a money order furthered a scheme to

            defraud.

         65. Such “reason to know” can be based upon an allegation of “fraudulent intent,” but

            that is not to be found in the Indictment. U.S. v. Campbell, 845 F.2d 1374, 1383

            (6th Cir. 1988).

         66. Because there is no allegation in the Indictment that the Defendants had a

            “reason to know” that the Top Tier business model was a scheme to defraud the

            insurance plans by use of the mails, or that the defendants acted with “fraudulent

            intent,” the Indictment fails to plead a cause of action for Mail Fraud and Counts

            109 through 134 of the Indictment are subject to dismissal under Rule 12(b).

         F. 18 USC § 1343 (Wire Fraud)

         67. The elements of Wire Fraud are “nearly identical” to Mail Fraud: a) a scheme or

            artifice to defraud; b) the use of interstate wire communications in furtherance of



Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 21 of 29 PageID #: 867
            the scheme; and c) an intent to deprive a victim of money or property. U.S. v.

            Martinez, 588 F. 3d at 316; see also U.S. v. Daniel, 329 F.3d 480, 485 (6th Cir.

            2003); U.S. v. Prince, 214 F.3d 740, 747-48 (6th Cir. 2000).

         68. For the Indictment to adequately plead Wire Fraud, it must describe the “specific

            intent” of The defendants to defraud by means of being wired sales commissions

            from the pharmacies, and in turn wiring sales commissions to other marketers,

            and the Indictment fails to so plead. U.S. v. Daniel, 329 F.3d at 487; U.S. v.

            Frost, 125 F.3d 346, 371 (6th Cir. 1997) (“A defendant does not commit mail

            fraud unless he possesses the specific intent to deceive or defraud . . . .”).

         69. The Indictment fails to plead a cause of action for Wire Fraud and therefore

            Counts 2 through 108 are subject to dismissal under Rule 12(b).

         G. 18 USC § 1957 (Money Laundering)

         70. The elements of Money Laundering under 18 USC § 1957, are: a) the knowing

            engagement in a monetary transaction; b) of a value greater than $10,000; c)

            which involved criminally derived property; d) from specified unlawful activity;

            e) where the defendant knew that the transaction involved criminally derived

            property; and f) where the transaction took place within the United States. U.S. v.

            Rayborn, 491 F.3d 513, 517 (6th Cir. 2007).

         71. As described in detail regarding Counts 109 through 134 and 2 through 108

            above, as a matter of law, the defendants did not participate in a scheme to

            defraud and therefore were never engaged in any illegal activity and therefore did

            not violate 18 USC § 1957.




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 22 of 29 PageID #: 868
         72. Because the Indictment fails to plead a cause of action for Money Laundering,

            Counts 172 through 178 are subject to dismissal under Rule 12(b).

                                        III. LEGAL ANALYSIS

         A. Commercial Insurance Health Care Fraud Allegations

         73. The Health Care Fraud statute requires a showing of obtaining health care benefit

            program moneys “by means of false or fraudulent pretenses, representations or

            promises.” U.S. v. Davis, 490 F.3d at 546.

         74. “False or fraudulent pretenses” requires a showing of “some deception” to induce

            another to give up property or a legal right. U.S. v. Raithatha, 368 F.3d at 625;

            U.S. v. Frost, 125 F. 3d at 354; U.S. v. DeSantis, 134 F.3d at 764.

         75. Because the Indictment fails to allege or show any fact, in any manner, how

            the defendants misrepresented anything or misled anyone in order to

            deceive, the Health Care Fraud counts fail as a matter of law.

            B. Tricare Illegal Remuneration Allegations

         76. It is well-established that if a legal standard (such as whether a Tricare claim for

            payment has been so materially tainted by a kickback as to make it “false” or

            “fraudulent” under the civil false claims laws) is subject to different reasonably

            objective interpretations, none of such reasonably objective legal interpretations

            will violate the civil false claims law. See e.g., U.S. ex rel. Lamers v. City of

            Green Bay, 168 F.3d 1013, 1018 (7th Cir. 1999) (“[D]ifferences in interpretation

            growing out of a disputed legal question are . . . not false” under federal law);

            U.S. ex rel. Swafford v. Borgess Medical Center, 98 F.Supp.2d 822, 828 (W.D.




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 23 of 29 PageID #: 869
            Mich. 2000) (Technical violations of administrative regulations are not actionable

            under the federal law “unless the violator knowingly lies to the Government about

            them”), aff’d, 24 F.Appx. 491, 491 (6th Cir. 2001) (“[D]isputes as to the

            interpretation of regulations do not implicate False Claims Act liability”), cert.

            denied, 535 U.S. 1096, 122 S.Ct. 2292, 152 L.Ed2d 1051 (2002); U.S. ex rel.

            Thompson v. Columbia/HCA, 125 F.3d 899, 902 (5th Cir. 1997) (“[V]iolations of

            laws, rules, or regulations alone do not create a cause of action under the FCA”);

            U.S. ex rel. Williams v. Renal Care Group, Inc., 696 F.3d 518, 532 (6th Cir. 2012)

            (“The defendants are correct, irrespective of whether they in fact violated the

            regulations. The False Claims Act is not a vehicle to police technical compliance

            with complex federal regulations.”).

         77. To be actionable under the civil false claims laws, claims must be shown to be,

            objectively, an affirmative misrepresentation of any reasonable version of the

            truth (such as, whether the Tricare claims at issue were so materially tainted by

            kickbacks as to not be subject to payment). Hindo v. University of Health

            Sciences/The Chicago Medical School, 65 F.3d 608, 613 (7th Cir. 1995) (“In

            short, the claim must be a lie.”), cert. denied, 516 U.S. 1114, 116 S. Ct. 915, 133

            L.Ed.2d 846 (1996); Wang v. FMC Corp., 975 F.2d 1412, 1416 (9th Cir. 1992);

            Hagood v. Sonoma County Water Agency, 81 F.3d 1465, 1478 (9th Cir. 1996).

         78. The criterion of a knowing and willful act to violate the law (which is the standard

            under 42 USC § 1320-7b(b)) is so stringent that even if a defendant’s actions were

            proven to be overreaching or excessive, if there is any ambiguity as to how a law




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 24 of 29 PageID #: 870
            should be interpreted, liability will still not be found. U.S. v. Southland

            Management Corporation, 326 F.3d 669, 682 (5th Cir. 2003) (“[W]here disputed

            legal issues arise from vague provisions or regulations, a [government]

            contractor’s decision to take advantage of a position can not result in his filing a

            ‘knowingly’ false claim.”); U.S. ex rel. Siewick v. Jamieson Science and

            Engineering, Inc., 214 F. 3d 1372, 1378 (D.D.C. 2000); Hagood v. Sonoma

            County Water Agency, 81 F.3d at 1478-79.

         79. In this case, even if the Tricare claims were objectively not subject to payment

            because they were materially tainted by kickbacks, the government would still

            have to demonstrate the defendants’ bad knowledge and intent. Commercial

            Contractors, Inc. v. U.S., 154 F.3d 1357, 1366 (D.D.C. 1998) (“If a contractor

            submits a claim based on a plausible but erroneous contract interpretation, the

            contractor will not be liable, absent some specific evidence of knowledge that the

            claim is false or of intent to deceive.”).

         80. This standard has been applied universally in federal courts, for many different

            substantive federal statutes other than the laws applicable to Tricare. See e.g.,

            U.S. v. Prigmore, 243 F.3d 1, 13-14 (1st Cir. 2001) (Defendant in FDA fraud case

            entitled to objectively reasonable standard in evaluating allegedly false

            statements); U.S. v. Rowe, 144 F.3d 15, 21-23 (1st Cir. 1998) (Objective

            reasonable standard applied to alleged bankruptcy law fraud); U.S. v. Migliaccio,

            34 F.3d 1517, 1525 (10th Cir. 1994) (Objective reasonable standard applied to




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 25 of 29 PageID #: 871
            mail fraud allegations); U.S. v. Bradstreet, 135 F.3d 46, 52 (1st Cir. 1998)

            (Objective reasonable standard in securities fraud case).

         81. The objectively reasonable standard is a determination of law, regardless of the

            facts, therefore, it may be utilized in a 12(b) Motion to Dismiss. See e.g., Cheek

            v. U.S., 498 U.S. 192, 203, 111 S. Ct. 604, 112 L.Ed.2d 617 (1991).

         82. While civil false claims obviously differ from criminal kickbacks, because the

            civil false claims laws expressly describe the minimum standards to show a

            kickback for false claims purposes, it is a distinction without a difference.

         83. Again, while civil Tricare false claims law is not directly applicable to criminal

            Tricare kickback law, it is difficult to conceive of a circumstance where the

            government cannot plead a civil violation but can plead a criminal violation on

            identical facts.

         84. In sum, the Illegal Remuneration counts in the Indictment are subject to a Motion

            to Dismiss because: a) there is no allegation or showing of fact that the

            defendants intentionally and knowingly marketed the compounded medications

            in exchange for arranging for Tricare patient referrals; b) there is no allegation or

            showing of fact that the defendants countered the “freedom of choice” of,

            thereby becoming effectively in control of, the Tricare patient referral stream;

            and c) there is no allegation that the Tricare claims at issue were objectively a

            misrepresentation to the government.




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 26 of 29 PageID #: 872
         C. Scheme to Defraud Allegations (Pertaining to Wire Fraud, Mail Fraud, and
         Money Laundering)

         85. A scheme to defraud is essentially a statutory derivation of the basic elements of

            common law fraud: “(1) an intentional misrepresentation of a material fact, (2)

            knowledge of the representation’s falsity, . . . (3) an injury caused by reasonable

            reliance on the representation [and (4) the requirement] that the misrepresentation

            involve a past or existing fact. . . .” Western Express, Inc. v. Brentwood Services,

            Inc., Case No. M2008-02227-COA-R3-CV, p. 10 (Tenn. App. 2009); see also

            Dobbs v. Guenther, 846 S.W.2d 270, 274 (Tenn. Ct. App. 1992).

         86. “A claim of fraud is deficient if the complaint fails to state with particularity an

            intentional misrepresentation of a material fact.” Hermosa Holdings, Inc. v. Mid-

            Tennessee Bone & Joint Clinic, P.C., Case No. M2008-00597-COA-R3-CV, 2009

            WL 711125, *10 (Tenn. Ct. App. 2009).

         87. “To pass the particularity test, the actors should be identified and the substance of

            each allegation should be pled.” Hermosa Holdings, Inc. v. Mid-Tennessee Bone

            & Joint Clinic, P.C., Case No. M2008-00597-COA-R3-CV, 2009 WL 711125,

            *10; Strategic Capital Reserves, Inc. v. Dylan Tire Industries, LLC, 102 S.W.3d

            603, 611 (Tenn. Ct. App. 2002).

         88. The Indictment in this case fails to identify a single instance where the defendants

            made a misrepresentation of material fact to a health insurance plan or anyone

            else.

         89. Because the Wire Fraud, Mail Fraud and Money Laundering counts of the

            Indictment fail to reasonably allege what the defendants did to break any law,

            they are so deficient as to be dismissed.



Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 27 of 29 PageID #: 873
         90. Essentially, the Scheme to Defraud-based allegations in the Indictment do not

            even allege what it is that the defendants did wrong, and therefore are subject to

            dismissal.

                                              VI. SUMMARY

         91. The Indictment in general fails to simply and clearly plead what the defendants

            did, or failed to do, that violated any law, which is a notice and due process

            deficiency. U.S. v. Ball, 12 F.3d at 214; U.S. v. DeAndino, 958 F.2d at 147-48;

            Allen v. U.S., 867 F.2d at 971.

         92. The government failed to properly plead violations of 42 USC § 1320a- 7b(b)(1)

            and (2) (Receipt and Payment of Illegal Remuneration);18 USC § 1347 (Health

            Care Fraud); 18 USC § 1349 (Conspiracy to Commit Health Care Fraud);18

            USC § 1341 (Mail Fraud); 18 USC § 1343 (Wire Fraud); and, 18 USC

            § 1957 (Money Laundering). Because the Indictment fails to state a cause of

            action against the defendants, it is subject to dismissal pursuant to Rule 12(b),

            Fed.R.Crim.P.

                                                         Respectfully submitted,

                                                         s/ Mark S. Thomas
                                                         Mark S. Thomas
                                                         Florida Bar No. 0001716
                                                         THOMAS HEALTH LAW GROUP,
                                                         P.A.
                                                         5200 SW 91st Terrace, Suite 101-B
                                                         Gainesville, FL 32608
                                                         (352) 372-9990 (office)
                                                         (855) 629-7101 (fax)
                                                         Attorney for Jerry Wayne Wilkerson




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 28 of 29 PageID #: 874
                                             s/ David M. Eldridge
                                             DAVID M. ELDRIDGE (BPR #
                                             012408)
                                             ZACHARY R. WALDEN (BPR
                                             #035376)
                                             ELDRIDGE & BLAKNEY, P.C.
                                             The Cherokee Building
                                             400 West Church Avenue, Suite 101
                                             Knoxville, Tennessee 37902
                                             (865) 544-2010
                                             Attorneys for Michael Chatfield

                                             s/ Brian O’Shaughnessy
                                             BRIAN O’SHAUGHNESSY, (BPR
                                             #025991)
                                             O’SHAUGHNESSY & CARTER,
                                             PLLC
                                             735 Broad Street, Suite 1000
                                             Chattanooga, Tennessee 37402
                                             (423) 267-3807
                                             Attorney for Kasey Nicholson

                                             s/ Gianna Maio
                                             GIANNA MAIO, (BPR #024579)
                                             FEDERAL DEFENDER SERVICES
                                             OF EASTERN TENNESSEE
                                             835 Georgia Avenue, Suite 600
                                             Chattanooga, Tennessee 37402
                                             (423) 756-4349
                                             Attorney for Billy Hindmon

                                             s/ R. Dee Hobbs
                                             R. DEE HOBBS, (BPR #10482)
                                             P.O. Box 11308
                                             Chattanooga, Tennessee 37401
                                             (423) 266-6461 (Phone)
                                             (423) 756-8521 (Fax)
                                             Attorney for Jayson Montgomery




Case 1:18-cr-00011-HSM-CHS Document 175 Filed 06/20/19 Page 29 of 29 PageID #: 875
